PER CURIAM.
Appeal from a denial of a motion to vacate a judgment and sentence for robbery, pursuant to Rule 3.850, Fla.R.Crim.P. Appellant contends that there was not a proper determination of the voluntariness of an inculpatory statement which was admitted at trial.
This issue could have been raised on direct appeal and, thus, cannot be raised on the motion to vacate or set aside a judgment and conviction. Von Eberstein v. State, 270 So.2d 444 (Fla. 1st DCA 1972). Accordingly, the order of the trial court is
AFFIRMED.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.